DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to a spot welding method; however, the claim recites limitations which are 
directed to an apparatus, hence claim 4 is a mixed-type claim.   Furthermore, no steps and/or functional limitations are included within the method claim.   Accordingly, per MPEP 2173.05(p), a method claim which includes structure (directed toward an apparatus), the claim is non-statutory.   Claim 5 is rejected for at least the reason of its respective dependency from claim 4.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura (JP 2003164975) in view of Ida (JP 2010131666).
With regard to claim 1, Kamakura teaches a spot weldment joined by a nugget (nugget) formed 
inside stacked sheet materials (FIG. 1 & 2), the nugget being formed  by an electrode (“in spot welding, the welding current is particularly adjusted so that a desired nugget shape can be obtained in terms of electrodes to be used”, Best Mode), the nugget having a nugget diameter (D) satisfying D≥4√t (t: thickness of sheet material) and a nugget flattening level (D/H) of 3.5 to 8, the nugget flattening level (D/H) being a ratio of the nugget diameter (D) to a nugget thickness (H), wherein both outer surface parts of the sheet materials are free from protrusions formed due to bulging of molten metal (“The desired nugget diameter d is defined by the following equation (1) d = k√t (1) where d: desired nugget diameter (mm) t: steel plate thickness (Mm) k: Represented by a coefficient arbitrarily selected from 3 to 6 in accordance with construction conditions.
Generally, the desired nugget diameter d is d = 4 It is represented by √t and is determined depending on the plate thickness (t) of the high-strength zinc-based plated steel sheet that is the material to be welded. The coefficient k is The number is not limited to 4, and is arbitrarily selected from 3 to 6 according to the construction conditions. In order to obtain the desired nugget diameter d, it is necessary to weld with a welding current of a certain level or more…”, Best Mode).
	While Kamakura does teach electrodes, Kamakura does not explicitly teach through bringing a pair of electrodes arranged opposite to each other into pressure contact with the stacked sheet materials from outside and energizing the stacked sheet materials from the electrodes.   However, Ida teaches bringing a pair of electrodes (31,31; FIG. 3) arranged opposite to each other (FIG. 3) into pressure contact (FIG. 3) with the stacked sheet materials (32, 32) from outside and energizing the stacked sheet materials from the electrodes (FIG. 3).

With regard to claim 2, Ida teaches the electrodes are made of a copper alloy (tough pitch copper is used as an electrode material, para. [0018]), and an increased amount of Cu in a welded part is 0.2 mass % or less with respect to a component composition before the spot welding (“when the depth of the cooling hole is increased, the strength of the high-conductivity electrode material is low, so the strength of the flat portion 93 receiving the pressing force is reduced, and the electrode may deform unintentionally or the volume of the electrode itself may be reduced”, para. [0008]:  a portion of the electrode will be transferred to the component composition as a result of a welding operation).
With regard to claim 3, Ida teaches at least an outer surface part of the welded part contains Al or Zn (“In an electrode for resistance spot welding of an aluminum-based material to be welded using an electrode material having a high-temperature hardness characteristic”, para. [0009]).
With regard to claim 4, the combined teaches of Kamakura and Ida teach a spot welding method performed using an electrode as detailed above, with regards to the limitations of  a main body having a tip portion and a base portion, the tip portion being formed in a bottomed and substantially cylindrical shape, the base portion being formed in a substantially cylindrical shape and merging into the tip portion, the main body of the electrode comprising a copper alloy, the tip portion having a tip bottom part and a tip barrel part, the tip bottom part having a pressure-contact surface that is not recessed with respect to a workpiece to be pressed, the tip barrel part being formed in a substantially cylindrical shape and merging into the tip bottom part, the electrode having a tip inner diameter ratio (f/B) of 0.4 to 0.6, the tip inner diameter ratio (f/B) being a ratio of an inner diameter (f) of the tip barrel part to an outer diameter (B) of the base portion, the electrode having a tip bottom thickness ratio (L/B) of 0.15 to 0.5, the tip bottom thickness ratio (L/B) being a ratio of a thickness (L) of the tip bottom part to the outer diameter (B) of the base portion, wherein the spot weldment as recited in claim 1 obtained, it is submitted that as claim 4 is 
With regard to claim 5, Ida teaches the copper alloy has an electrical conductivity of 75% to 95% IACS (“The electrode has an electrical conductivity of 97 IACS% or more, and has a Vickers hardness of Hv80 or more at 200 ° C. or less”, para. [0018]).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761